Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1 and 5, it is unclear as to what Applicant intends by “colorful” in the last paragraph of the claims.  It is unclear as to how many colors are required for the panel to be colorful, if various patterns, various lines, AND various colors are all required to be colorful, and if a plurality of same colors (as required in the line prior) can result in a configuration which is deemed “colorful”.  
Regarding claims 2-4 and 6, these claims depend from 1 and 6, respectively, and are rejected on the same grounds as presented above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kalkanoglu (US 20100282318).

A selecting step, which comprises selecting a base panel having the substrate (104) and power generating layer (92); 
A base disposition step, which comprises evenly disposing a plurality of transparent dots on a surface of the base panel to form a base layer (paragraph 0057 inks applied as pattern, Figure 3), wherein a plurality of particles able to provide light reflection effect is embedded in the dots (paragraph 0053 teaches light reflection), a spacing distance formed between any two adjacent dots, a transparency of the dots allows incoming ray to split into a reflected ray and an incident ray due to the reflection effect of the particles, the dots form bulges on the surface of the base panel to provide an enlarged capacity for receiving particles (paragraph 0053); and
A surface disposition step, which comprises disposing a plurality of pieces of a surface layer onto the base layer (forming 106 on base layer), wherein each piece has a color the same or different than other and the thickness of the pieces are the same or different so that the panel has a colorful appearance by a combination of various patterns, lines, colors (paragraph 0063 teaches coating to match roof).
The claim limitation requiring an rated electricity of the base panel is larger than an electricity actually required. However, as the required electricity hasn't been defined, the Examiner asserts that whatever panel selected necessarily meets this limitation as the requirement can bet set to be less than the rated electricity. If this is not taken, then the Examiner asserts that it would have been within purview of a skilled artisan to purposefully select a panel with a higher electrical output than a specifically desired electrical output such that if the transparent coating does adversely affect the output at all, the final product output still meets the demands of the installation. The Examiner 
	Regarding claim 2, the prior art teaches the plurality of particles being made of material with light reflection capability (paragraph 0053 teaches light reflection, material is necessarily reflective).
	Regarding claim 3, the prior art teaches the transparent dots being bulges form on the surface of the base panel (Figure 3).
	Regarding claim 4, the prior art teaches the locations of the gaps forming the spacing distance are different in height (Figure 3; paragraphs 0053-0057).
	Regarding claim 6, the prior art teaches each bulge formed on the power generating layer provides and enlarged capacity for receiving the particles and an enlarged surface area for light to enter the solar panel (Figure 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726